DETAILED ACTION

Status of Claims

This action is in reply to the communication filed 03/15/2022.
Claims 1, 2, 5, 6, 9, 10, and 15-20 have been amended.
Claims 3, 4, 7, 8 and 11-14 have been cancelled.
Claims 1, 2, 5, 6, 9, 10, and 15-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 03/15/2022 have been considered but are essentially moot in view of the new grounds of rejection; portions addressed briefly below to ensure clarity of record. 


On pg. 10 of Applicant Remarks:
“the applicant has replaced "in a case where" in the pending claims with "in response to" to make cause and effect described in the pending claims to be valid.”

Examiner notes that the rote substitution has raised a number 112(b) issues due to grammatical ambiguities,  essentially because the claims do not recite a ‘cause’ for the corresponding operation to be in response to . See Non-Final rejection below at pg. 6 for elaboration.

On pg. 12 of the Remarks, Applicant argues regarding the Non-Final rejection (emphasis original):
“Under the premise that there is no teaching about the list information, it is impossible for those skilled in the art to update the list information according to the list information including a changed program or a newly-introduced program, and transmit the updated list information to the server according to Pedersen.”
“In response thereto, the applicant has replaced "in a case where" in the pending claims with "in response to" to make cause and effect described in the pending claims to be valid.”

Examiner notes Pederson does teach the “list information”; Pedersen discloses (e.g. ¶0134-0136, 0141, 0157, 0424, 0107; FIG. 4A) embodiments where the local machine (LM) (i.e. apparatus) collects and transmits information (“list information”) about the LM’s characteristics, including the software installed thereon (“list of programs”) to the RM (“server”). The RM uses the LM information to determine where the requested application should execute, but Pederson did not elaborate on the how the determination was made.




Claim Interpretations
“During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification" (MPEP 2111). To ensure clarity of record, he following material from Applicant’s Specification (AppSpec) is noted for affecting claim term interpretation and/or mapping to prior art:
“Hereinafter, the other program that conflicts with the processing target program is referred to as a conflicting program (AppSpec pg. 2).…The “conflict” as used herein refers to an event in which execution of processing using one program causes a trouble in the other program” (AppSpec pg. 7).
“The storage 14 includes a hard disk drive (HDD) or a solid state drive (SSD), and various kinds of programs including an operating system and various kinds of data are stored in the storage 14” (AppSpec pg. 6).
“The “cancellation program” as used herein is a program that cancels conflict with the conflicting program by updating the processing target program or by replacing the processing target program.”
“The “list information” as used herein is information on a list of the processing target program and other programs introduced into the apparatus 10” (AppSpec pg.pg. 8-9). From the foregoing the terms “introduced”/”introduction” as used in AppSpec and the claims have been interpreted as synonyms for “installed”/”installation”.





Claim Rejections - 35 USC § 112
The following is a quotation of5 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 15 is directed/recites limitations drawn from AppSpec pg. 15-16 and FIG. 7 which describe an extension to the “second exemplary embodiment”, described in AppSpec pg. 12-14 and FIG. 6, where the “information processing apparatus” itself identifies conflicting programs rather than sending list information to the server to make the determination. But claim 1 as amended recites and requires limitations specific to the “first exemplary embodiment”, described in AppSpec pg. 8-11 and FIG. 4-5, where the “information processing apparatus” transmits list information to the server to determine whether or not programs conflict. 
AppSpec does not describe a modification or variation on the subject matter of pg. 15-16 and FIG. 7 to allow it to be applied to the “first exemplary embodiment” and accordingly does not provide written description support for combining the subject matter for the first and second embodiments as recited in claim 15.



Claims 1, 2, 5, 6, 9, 10, and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 20 recite wherein in response to a changed program or a newly-introduced program in the list information, the processor updates the list information, which is circular as written; the limitation has been interpreted in view of AppSpec pg. 8-9 as describing updating the list information in response to detecting a changed or newly installed (introduced) program in the apparatus. There are also a number of grammatical errors in verb tense/conjugation in limitations directed to the list information (e.g. “list information on a list of the processing target program…”).  
Further, claims 1 and 20 include limitations which are ambiguous for reciting operations/steps performed “in response to” a conflicting/changed or newly introduced program, where it is grammatically ambiguous what is triggering the response. Limitations interpreted in view of AppSpec pg. 8-11 and FIG. 4-5 as essentially describing that the server/apparatus operations are in response to determining that the conflicting/changed or new program is present within the list/apparatus respectively.
In summary, in order to advance prosecution, Examiner has interpreted the limitations as shown below:
transmit, to the server, list informationcomprising a list of programs including the processing target program and programs other than the processing target program,
wherein the server determines whether or notthe list of programs in the received list information includes a conflicting program that conflicts with the processing target program, and executes processing of the processing target program and transmits a processing result to the apparatus in response to the conflicting programbeing included in the list of programs

wherein the processor receivesthe processing result of the processing target program processed by the server 
wherein in response to determining there is a changed program or a newly-introduced program apparatus

Claims 16 and 17 recite “in response to a cancellation program which is canceling conflict with the conflicting program and present for the processing target program…the processor acquires…” which is grammatically ambiguous for reasons similar to those described above with respect to claim 1.
In order to advance prosecution, Examiner has interpreted the limitations as shown below:
in response to determining that a cancellation program whichcancels the conflict with the conflicting programis present for the processing target program when the processor receives the processing request for the processing target program, the processor acquires the cancellation program and updates the processing target program by using the cancellation program.

Claim 15 includes grammatically ambiguous similar to those described above  (e.g. “in response to the plurality of processing target programs and the plurality of conflicting programs respectively for the plurality of processing target programs”) which cannot be resolved in view of AppSpec’s disclosure due to the 112(a) conflicts between claims 1 and 15 described above.

Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2007/0083655 A1) in view of Lee et al. (US 2014/0157387 A1).

Claims 1, 2 and 20:
Pedersen discloses the limitations as shown in the rejections below: 
An information processing apparatus (local machine (LM)) comprising: a processor configured to: receive a processing request for a processing target program (see at least FIG. 4A; ¶0051, 0100, 0103, 0168). Exemplary quotation(s): 
“A request is received to execute an enumerated application (step 206). In one embodiment, a user of the local machine 10 selects an application for execution from a received enumeration of available applications.” (¶0168)

transmit, to an external server (remote machine (RM) and/or policy engine thereof), list information (LM information/characteristics)comprising a list of programs including the processing target program and programs (e.g. OS, driver, applications, versions thereof residing at the LM) other than the processing target program (see at least 0134-0136, 0141, 0157, 0424, 0107; FIG. 4A). Exemplary quotation(s):
“when the local machine transmits a request to the policy engine for access to an application, the collection agent communicates with local machine retrieving information about the local machine, and transmits the local machine information to the policy engine (¶0135)… gathers information 412 including… operating system type, existence of a patch to an operating system…existence of a virus scanner, existence of a personal firewall, an HTTP header, browser type” (¶0141).

wherein the server determines whether or not a list of programs in the received list information [complies with policy conditions]…and executes processing of the processing target program and transmits a processing result to the apparatus in response to [program(s) in the list information meet(s) conditions for RM execution not LM execution] (see ¶0146-0148, 0155-0156, 0172-0175, 0183, 0425-0426). see below for further discussion of this limitation and the recitation concerning “the list information includes the conflicting program”. 
the processor receives a processing result (application-output data) of the processing target program processed by the server…wherein the processor does not execute processing of the processing target program in a case where the processor receives the processing result of the processing target program from the server (see ¶0052, 0155, 0174, 0183, 0447, further discussed below).
Regarding the limitation directed to ‘the server determines whether…’, Pederson discloses (¶0146-0148, 0155-0156, 0172-0175, 0183, 0425-0426) the RM evaluates the received LM information, which includes information identifying the applications, drivers, and OS (list of programs) installed at the LM, against conditions and policies to decide whether the requested application should execute at the LM or at the RM; the evaluation including determining the presence/absence of particular types and/or versions of applications and OS in relation to compatibility and/or security issues. Exemplary quotation(s):
“policy engine…applies a condition from the condition database 422 to information received about local machine 10 and determines whether the received information satisfies the condition (¶0146)…a condition may require that the local machine 10 execute a particular operating system to satisfy the condition. In some embodiments, a condition may require that the local machine 10 execute a particular operating system patch (¶0147)… a condition may address whether spyware exists on the local machine 10. If the local machine 10 does not contain spyware, the condition is false and satisfied” (¶0148).

“In one embodiment, a policy allows access to a resource only if one or more conditions are satisfied…the resource is an application program and the local machine 10 has requested execution of the application program. In one of these embodiments, a policy may allow execution of the application program on the local machine…In still another of these embodiments, a policy may allow only execution of the application program on a remote machine, such as an application server, and require the remote machine to transmit application-output data to the local machine” (¶0151).

“The remote machine 30 selects a method of execution of the application program…the remote machine 30 applies a policy to information gathered about the local machine 10. In another example of this embodiment, the remote machine 30 makes the selection responsive to a policy applied to the application program (¶0145)…remote machine may select a method of execution of the application program enabling the local machine to receive application-output data generated by execution of the application program on a remote machine” (¶0146)

But Pederson does not elaborate upon specific conditions/policies that would dictate execution of the application at the RM; thus the embodiment of Pederson referenced above does not clearly anticipate wherein the server determines whether or not a list of programs in the received list information includes a conflicting program that conflicts with the processing target program, and executes processing of the processing target program in response to the conflicting programbeing included in the list of programs. 
However, Pederson discloses a further embodiment where the LM makes the selection between local or remote application execution based on LM characteristics assessed against policy conditions and application compatibility requirements including determining whether the LM characteristics includes a conflicting program  (incompatible/conflicting OS, driver, software) that conflicts with the processing target program, and the server/RM executes processing of the processing target program in a case where the list information includes the conflicting program  (¶0003-0005, 0173, 0431, 0446-0447): “local machine 10 may lack a characteristic required for compatibility with a requirement of the application program, such as a particular device driver or operating system. The local machine 10 may lack a characteristic required for compliance with a security policy (¶0446)…responsive to the determination that the local machine 10 lacks the at least one characteristic required for access to the application program…The local machine 10 requests execution of the application program on a remote machine'' (¶0447).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Pedersen’s RM policy engine to check for incompatibility issues between the application and LM software when determining where to execute the application in the manner explicitly performed by Pederson-2 in order to prevent stability issues and security errors (¶0446-0447, 0003-0005, 0173, 0431).
As shown above and in at least ¶0107, 0135-0141 Pedersen discloses an information collection agent operates at the LM gathering LM characteristic information (list information) to determine how to fulfill an application execution request, and discloses (¶0197-0199) a management server stores lists of the applications installed at each device of the farm, but does not specifically disclose sending being triggered by application installations or updates at the LM, and accordingly does not specifically disclose in response to a changed program or a newly-introduced program apparatus
Lee, however, discloses (¶0166, 0183) alternative timing schemes for updating and transmitting device information (list information) listing the applications installed at the device including an embodiment where in response to determining there is a changed (upgraded/updated) program or a newly-introduced program (installed application) in the apparatus (device), the processor updates the list information (device information/installed application list) and transmits the updated list information to the server (management server):
“the management server communicates with each device periodically or aperiodically to acquire information about the corresponding device and update the information to latest information. When communications are carried out aperiodically, information about a device may be transmitted to the management server or updated on an occasion, for example, when firmware of the device is upgraded or a new application is installed in the device. Here, the transmitted device information includes an installed application list (¶0166, emphasis added)…Regardless of synchronization, the first device 810 may install at least one user installed application based on a user selection or update an already installed application. A list of the user installed application is transmitted to the management server 850, or the management server 850 is notified of the list. Here, notification may be carried out when the user installed application is installed” (¶0183).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the machines of Pedersen to update and transmit machine information in response to installing/upgrading applications to ensure the hosted application is up-to-date (Pederson ¶0197) and because it helps prevent wasting machine storage with unsupported applications (Lee ¶0007-0008, 0219).

Claims 5 and 6:
The combination of Pedersen/Lee discloses the limitations as shown in the rejections above. Pedersen further discloses wherein the processor transmits the list information (LM information/characteristics, particularly those required for compatible-local execution of requested application) to the server  (policy engine of remote machine) when the receiving unit receives the processing request for the processing target program (installed software, OS, drivers) (see at least ¶0135-0141, 0147-0148, 0216-0221, 0277-0278; FIG. 4A); “when the local machine transmits a request to the policy engine for access to an application, the collection agent communicates with local machine retrieving information about the local machine, and transmits the local machine information to the policy engine” (¶0135).


Claims 9 and 10:
The combination of Pedersen/Lee discloses the limitations as shown in the rejections above. Pedersen further discloses wherein the processor transmits, to the server, the processing request for the processing target program that conflicts with the conflicting program (see at least ¶0051-0052, 0135, 0151).

Claim 15:
The combination of Pedersen/Lee discloses the limitations as shown in the rejections above. Regarding the limitations of claim 15, Examiner initially notes the rejections under 112(a) and 112(b) above. In the interests of expediting prosecution, regarding the subject of a plurality of application programs being targeted/requested for execution generally, Examiner notes that Pederson discloses  in at least ¶0162-0168 Pedersen further discloses that a user can initiate multiple concurrent application requests served from the same or different remote machines for different applications, each evaluated against their own respective compatibility requirements, in addition to application execution process outlined in the rejections above which can be repeated in serially. Regarding the subject of the local apparatus, rather than the remote server, identifying compatibility issues, Examiner notes Pedersen discloses (¶0003-0005,0215-0251, 0431, 0446-0447) embodiments where the LM (apparatus) makes the determination as to whether incompatible (conflicting) software applications are present in the LM. Thus Pedersen appears in this alternate embodiment to teach the subject matter of the processing target program is one of a plurality of processing programs and the conflicting program is a plurality of conflicting programs, and in response to the plurality of processing target programs and there are the plurality of conflicting programs respectively for the plurality of processing target programs, the processor transmits processing requests for the plurality of processing target programs to the server and receives processing results of the plurality of processing target programs processed by the server.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2007/0083655 A1) in view of Lee et al. (US 2014/0157387 A1) in view of Lyman et al. (US 2008/0249945 A1).

Claims 16 and 17:
The combination of Pedersen/Lee discloses the limitations as shown in the rejections above. Pederson does not specifically disclose in a case where a cancellation program that cancels conflict with the conflicting program is present for the processing target program when the receiving unit receives the processing request for the processing target program, the processor acquires the cancellation program and updates the processing target program by using the cancellation program. 
Lyman, however, discloses an analogous method for detecting and resolving conflicts where “the system determines if an item of software causes a conflict with…additional software installed on client (¶0063)…the system determines if one or more pieces of software can be updated or upgraded to resolve the conflict (operation 408). Note that "update" refers to patches, fixes, and any other updates that can be obtained and applied for no additional cost” (¶0064) (a cancellation program that cancels conflict with the conflicting program is present for the processing target program); and “If one or more pieces of software can be updated to resolve the conflict, the system notifies user 120 of the pending software update (operation 410) and then performs the software update” (¶0066) (acquires the cancellation program and updates the processing target program by using the cancellation program).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Pedersen/Lee to utilize the update-based software conflict resolution method of Lyman to prevent loss of software functionality by efficiently addressing software interoperability issues (Lyman ¶0033-0034, 0063).

Claims 18:
The combination of Pedersen/Lee/Lyman discloses the limitations as shown in the rejections above. Regarding the limitation that the processor updates the processing target program by using the cancellation program after receiving the processing result of the processing target program from the server in view of the combination, whether to perform the update before or after receiving the processing result is a selection between two predictable alternatives, which Lyman facilitates by allowing the user to control the timing of when the update is applied as disclosed in at least ¶0066-0067: “the system notifies user 120 of the pending software update (operation 410) and then performs the software update (operation 412). Note that in some embodiments of the present invention, user 120 may not want to have the software updated. In this case, the system may optionally notify user 120 of the availability of the update and seek a confirmation from user 120 to update the software...user 120 (or an administrator) can configure notification and auto-update options.” And it would have been obvious for the user of Pedersen/Lyman to defer the update until after receiving the processing result to receive the benefit of the application whose execution they requested.



Claims 19:
The combination of Pedersen/Lee/Lyman discloses the limitations as shown in the rejections above. Regarding the limitation that the processor updates the processing target program by using the cancellation program when the information processing apparatus is activated, the limitation is inherent as written as it is not possible for the processor to perform the update when it is deactivated. Supposing the recitation of “activated” is intended to describe the next (re)boot of the apparatus (supposition derived from AppSpec pg. 19: “activated next time”), then Examiner takes Official Notice1 that it is old and well-known in the computing arts to defer updates until the next time the computer is rebooted and it would have been obvious for Pedersen/Lyman to delay the update until reboot because it minimizes the disruption experienced by the user of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references describe subject matter regarding tracking installed applications at computing devices: US 20110047597 A1; US 20130102280 A1; US 20110246978 A1, US 20050022176 A1.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	05/02/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because Applicant failed to traverse the Examiner' s assertion of Official Notice made in the rejection to claim 19 in the Non-final Office Action dated 05/28/2021. See MPEP §2144.03(C) and In re Chevenard 139 F.2d 71, 60 USPQ 239 (CCPA 1943).